MORROW, P. J.
The offense is robbery; punishment fixed at confinement in the penitentiary for a period of five years.
By proper affidavit of the sheriff of Tyler county, it is made to appear that on the 16th day of December, 1928, pending his appeal to this court, the appellant made his escape; that he has not since voluntarily returned but is still at large. By article 824, C. C. P. 1925, upon the facts stated, it is imperative that there be a dismissal of the appeal. The state has made a motion to that effect. See Mitchell v. State (Tex. Or. App.) 300 S. W. 60; Miller v. State (Tex. Cr. App.) 9 S. W.(2d) 1039.
The appeal is dismissed.